DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on December 2, 2021 have been entered. Accordingly, claims 18 and 29 are canceled, claims 31-40 are new, and claims 1-17, 19-28 and 30-40 are currently pending in this application.
Allowable Subject Matter
Claims 1-17, 19-28 and 30-40 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Sean Dean on January 5, 2022.
The application has been amended as follows: 
In claim 32:
The entire claim is amended to recite --The machine according to claim 31, wherein the dispenser comprises an engagement surface for mechanically engaging the pod.--.

In claim 36:
The phrase of “the weakened section to separate the protrusion from the adjacent portions of the base” is amended to recite --a weakened section around a base of the protrusion to separate the protrusion from adjacent portions of the base--.
In claim 39:
The phrase of “the stem of the protrusion to separate the protrusion from the base” is amended to recite --a stem of the protrusion to separate the protrusion from a base of the protrusion--.
In claim 40:
The phrase of “the protrusion of the base to break the weakened section and separate the protrusion from the adjacent portions” is amended to recite --the protrusion from a base to break a weakened section around the protrusion and separate the protrusion from adjacent portions--.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the numbering of the condenser "186" in figure 5A will be changed to "180".  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited. Applicant’s arguments, see pages 8 and 9 of the Remarks, filed on December 2, 2021, with respect to the , have been fully considered and are persuasive.  The prior art rejections of September 28, 2021 have been withdrawn. 
In essence, the Examiner agrees that Noth et al. (US 20170215456 A1), herein Noth, does not disclose a dispenser configured to apply a force to the protrusion of the pod in the receptacle of the evaporator. Rather, Noth at best teaches that the opening of the pod (10a) “is done actively and independently from the dispensing process” (see paragraph 86). The contents of the pod are then transferred into the receptacle (see figures 8a-8c). In other words, Noth does not teach the dispenser acting on the protrusion of the pod while in the receptacle, since Noth explicitly discloses that the dispensing process is independent from the opening of the pod. Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the configuration of the dispenser to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different arrangements, configurations, or locations of the dispenser relative to the pod) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Noth require the specific arrangement of the dispenser and the pod as disclosed and described therein. One of as described in paragraph 86), which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).